DETAILED ACTION
The instant application having Application No. 16/916,167 filed on June 30, 2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on June 23, 2020 (Japan 2020-108213).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on June 30, 2020 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: the values for DMI and the description of DMI within the specification should both be amended to recite the percentage distortion. As is shown in the Figures and as known in the art, the distortion measured is not an absolute value, but rather a percentage.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the condition for DMI should be amended to recite 5.00% ≤ DMI ≤ 15.00%, and the recitation of the meaning of DMI should be amended to recite “where DMI denotes a percentage distortion of a maximum image height”. Appropriate correction is required. Such amendments are consistent with both the figures within the instant application and the understood meaning within the art. Thus no new matter will be introduced by these amendments to correct an obvious error. Likewise, no indefiniteness issue is raised because the meaning would be clear to an ordinary skilled artisan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. CN 109613679 A (hereafter Zhao, where reference will be made to the English language equivalent, Zhao et al. USPGPub 2020/0209546 A1) in view of Fukaya CN 111090165 A (hereafter Fukaya where reference will be made to the English language equivalent Fukaya USPGPub 2021/0033821 A1) and Hosono et al. USPGPub 2022/0244492 A1 (hereafter Hosono).
Regarding claim 1, Zhao teaches (Embodiment 6, Figs. 21-24, paragraphs [0131]-[0137], Tables 21-25) “A camera lens (camera optical lens 60), comprising, sequentially from an object side (from left to right in Fig. 21, and from S1 to R16 in Table 21):
a first lens (L1) having a positive refractive power (see focal length in Table 25 f1=5.912);
a second lens (L2) having a negative refractive power (see focal length in Table 25 f2=-65.848);
a third lens (L3) having a positive refractive power (see focal length in Table 25 f3=14.662);
a fourth lens (L4) having a negative refractive power (see focal length in Table 25 f4=-14.1);
a fifth lens (L5) having a negative refractive power (see focal length in Table 25 f5=-15.388);
a sixth lens (L6) having a positive refractive power (see focal length in Table 25 f6=4.194); and
a seventh lens (L7) having a negative refractive power (see focal length in Table 25 f7=-3.645), wherein the camera lens satisfies following conditions:
… DMI ≤ 15.00 (see Fig. 24 the distortion at the maximum image height is about 2%);
50.00 ≤ v1-v2 ≤ 70.00 (see Table 21, v1=74.638, v2=19.392, thus v1-v2=55.25 which is in the claimed range);
50.00 ≤ v1-v4 ≤ 70.00 (see Table 21, v1=74.638, v4=23.535, thus v1-v4=51.10 which is in the claimed range);
-0.35 ≤ f1/f2 … (see Table 25, f1=5.912, f2=-65.848 thus f1/f2=-0.09) and
… f5/f ≤ -0.50 (see Table 25, f5=-15.388, f=5.035, thus f5/f=-3.06),
where DMI denotes a distortion of a maximum image height (distortion of a maximum image height in Fig. 24);
v1 denotes an abbe number of the first lens (Table 21, v1=74.638);
v2 denotes an abbe number of the second lens (Table 21, v2=19.392);
v4 denotes an abbe number of the fourth lens (Table 21, v4=23.535);
f denotes a focal length of the camera lens (Table 25, f=5.035);
f1 denotes a focal length of the first lens (Table 25, f1=5.912);
f2 denotes a focal length of the second lens (Table 25, f2=-65.848); and
f5 denotes a focal length of the fifth lens (Table 25, f5=-15.388).”

However, Zhao, Embodiment 6, fails to teach: “-0.35 ≤ f1/f2 ≤ -0.15”.
Zhao, Embodiment 5, Figs. 17-20, paragraphs [0125]-[0130], Tables 17-20 and 25) “A camera lens (camera optical lens 50), comprising, sequentially from an object side (from left to right in Fig. 17, and from S1 to R16 in Table 17):
a first lens (L1) having a positive refractive power (see focal length in Table 25 f1=4.83);
a second lens (L2) having a negative refractive power (see focal length in Table 25 f2=-24.501);
a third lens (L3) having a positive refractive power (see focal length in Table 25 f3=25.435);
a fourth lens (L4) having a negative refractive power (see focal length in Table 25 f4=-31.318);
a fifth lens (L5) having a negative refractive power (see focal length in Table 25 f5=-17.564);
a sixth lens (L6) having a positive refractive power (see focal length in Table 25 f6=3.576); and
a seventh lens (L7) having a negative refractive power (see focal length in Table 25 f7=-3.161), wherein the camera lens satisfies following conditions:
… DMI ≤ 15.00 (see Fig. 20, the distortion at maximum image height is about 1%);
… v1-v2 ≤ 70.00 (Table 17, v1=65.62, v2=21.82, thus v1-v2=43.8);
… v1-v4 ≤ 70.00 (Table 17, v1=65.62, v4=55.95, thus v1-v4=9.67);
-0.35 ≤ f1/f2 ≤ -0.15 (Table 25, f1=4.83, f2=-24.501, thus f1/f2=-0.19 which is in the claimed range); and
… f5/f ≤ -0.50 (Table 25, f5=-17.564, f=4.328, thus f5/f=-4.06),
where DMI denotes a distortion of a maximum image height (see Fig. 20, the distortion at maximum image height is about 1%);
v1 denotes an abbe number of the first lens (Table 17, v1=65.62);
v2 denotes an abbe number of the second lens (Table 17, v2=21.82);
v4 denotes an abbe number of the fourth lens (Table 17, v4=55.95);
f denotes a focal length of the camera lens (Table 25, f=4.328);
f1 denotes a focal length of the first lens (Table 25, f1=4.83);
f2 denotes a focal length of the second lens (Table 25, f2=-24.501); and
f5 denotes a focal length of the fifth lens (Table 25, f5=-17.564).”

It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). See MPEP §2144.05.
Zhao, embodiment 6, teaches the camera lens of claim 1, except for a value of “-0.35 ≤ f1/f2 ≤ -0.15”, instead teaching f1/f2=-0.09 which is close to the claimed range. Zhao embodiment 5 teaches a similar camera lens where f1/f2=-0.19 which is in the claimed range of “-0.35 ≤ f1/f2 ≤ -0.15”.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose f1/f2 such that -0.35 ≤ f1/f2 ≤ -0.15 such as a value similar to -0.19 as taught by Zhao embodiment 6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

However, Zhao, Embodiment 6, fails to teach: “-2.00 ≤ f5/f ≤ -0.50”.
Fukaya teaches (Example 7, Tables 7 and 8, Figs. 13 and 14, paragraphs [0245]-[0249]) “A camera lens (the lens of Example 7), comprising, sequentially from an object side (from left to right in Fig. 13 and from Object to Image Plane in Table 7):
a first lens (L1) having a positive refractive power (Table 7, f1=4.588);
a second lens (L2) having a negative refractive power (Table 7, f2=-12.348);
a third lens (L3) having a positive refractive power (Table 7, f3=12.188);
a fourth lens (L4) having a negative refractive power (Table 7, f4=-11.515);
a fifth lens (L5) having a negative refractive power (Table 7, f5=-6.924);
a sixth lens (L6) having a positive refractive power (Table 7, f6=2.204); and
a seventh lens (L7) having a negative refractive power (Table 7, f7=-2.648), wherein the camera lens satisfies following conditions:
5.00 ≤ DMI ≤ 15.00 (Fig. 14, the distortion at the maximum image height is about 2%);
… v1-v2 ≤ 70.00 (Table 7 vd1=55.57, vd2=20.37 thus v1-v2=35.2);
… v1-v4 ≤ 70.00 (Table 7 vd1=55.57, vd4=20.37, thus v1-v4=35.2);
… f1/f2 ≤ -0.15 (Table 7, f1=4.588, f2=-12.348, thus f1/f2=-0.37); and
-2.00 ≤ f5/f ≤ -0.50 (Table 7, f5=-6.924, f=4.44, Table 8, f5/f=-1.56 and paragraph [0093] “-30.0<f5/f<-0.70”),
where DMI denotes a distortion of a maximum image height (Fig. 14, the distortion at the maximum image height is about 2%);
v1 denotes an abbe number of the first lens (Table 7 vd1=55.57);
v2 denotes an abbe number of the second lens (Table 7 vd2=20.37);
v4 denotes an abbe number of the fourth lens (Table 7 vd4=20.37);
f denotes a focal length of the camera lens (Table 7 f=4.44);
f1 denotes a focal length of the first lens (Table 7 f1=4.588);
f2 denotes a focal length of the second lens (Table 7 f2=-12.348); and
f5 denotes a focal length of the fifth lens (Table 7 f5=-6.924).”

Fukaya further teaches paragraphs [0093]-[0096] “-30.0<f5/f<-0.70 (14) … The conditional expression (14) defines an appropriate range of the refractive power of the fifth lens. By satisfying the conditional expression (14), the coma aberration, the astigmatism and the distortion can be properly corrected.”
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). See MPEP §2144.05.
The Zhao embodiment 6, Zhao embodiment 5 combination teaches the camera lens of claim 1 except for a value of f5/f such that -2.00 ≤ f5/f ≤ -0.50. Fukaya, example 7 teaches a similar camera lens where f5/f=-1.56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose -2.00 ≤ f5/f ≤ -0.50, similar to f5/f=-1.56 as taught by Fukaya, example 7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). See MPEP §2144.05. Furthermore, one would have been motivated to optimize f5/f because Fukaya teaches (paragraphs [0093]-[0096] “-30.0<f5/f<-0.70 (14) … The conditional expression (14) defines an appropriate range of the refractive power of the fifth lens. By satisfying the conditional expression (14), the coma aberration, the astigmatism and the distortion can be properly corrected.”

However, Zhao, Embodiment 6, fails to teach: “5.00 ≤ DMI ≤ 15.00”.
Hosono (numerical example 9, Figs. 10 and 23, Tables 41-45 and 62, paragraphs [0179]-[0183])  teaches “A camera lens (the imaging lens of example 9), comprising, sequentially from an object side (from left to right in Fig. 10, from surface 1 to IMG in Table 41):
a first lens (L1) having a positive refractive power (Table 45, f1=16.94);
a second lens (L2) having a … refractive power (Table 45, f2=8.98);
a third lens (L3) having a … refractive power (Table 45, f3=-23.07);
a fourth lens (L4) having a … refractive power (Table 45, f4=13.64);
a fifth lens (L5) having a negative refractive power (Table 45, f5=-10.85);
a sixth lens (L6) having a positive refractive power (Table 45, f6=22.65); and
a seventh lens (L7) having a negative refractive power (Table 45, f7=-31.43), wherein the camera lens satisfies following conditions:
5.00 ≤ DMI ≤ 15.00 (Table 62, ODMAX=6.96, paragraph [0078] “5.0% < ODMAX < 20.0%  (2)”);
… v1-v2 ≤ 70.00 (Table 41, v1=56.1, v2=56.1 v1-v2=0);
… v1-v4 ≤ 70.00 (Table 41, v1=56.1, v4=56.1, v1-v4=0);
-0.35 ≤ f1/f2 … (Table 45, f1=16.94, f2=8.98, thus f1/f2=1.87); and
-2.00 ≤ f5/f ≤ -0.50 (Table 45 f5=-10.85, Table 44 f=6.07, thus f5/f=-1.79)
where DMI denotes a distortion of a maximum image height (paragraph [0012]: “ODMAX denotes a maximum value of a distortion within an imaging area generated by the imaging lens.”, where as can be seen in Fig. 23 ODMAX occurs near the maximum image height, and the distortion at the maximum image height is very close to ODMAX);
v1 denotes an abbe number of the first lens (Table 41, v1=56.1);
v2 denotes an abbe number of the second lens (Table 41, v2=56.1);
v4 denotes an abbe number of the fourth lens (Table 41, v4=56.1_;
f denotes a focal length of the camera lens (Table 44, f=6.07);
f1 denotes a focal length of the first lens (Table 45, f1=16.94);
f2 denotes a focal length of the second lens (Table 45, f2=8.98); and
f5 denotes a focal length of the fifth lens (Table 45, f5=-10.85).”

Hosono further teaches (paragraph [0078]): “5.0% < ODMAX < 20.0%  (2)”, and (paragraph [0086]): “exceeding the upper limit of the conditional expression (2) causes a distortion amount to be excessive. It becomes also difficult to correct other off-axis aberrations in a well-balanced manner, although there is an advantage in shortening of the total length. Falling below the lower limit of the conditional expression (2) requires correction of a distortion in the imaging lens 300, thus making it difficult to achieve the shortening of the total length necessary for the imaging apparatus.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relax the constraint on the maximum distortion such that 5.00 ≤ DMI ≤ 15.00 similar to Hosono ODMAX=6.96 in the camera lens of the Zhao embodiment 6, Zhao embodiment 5, Fukaya combination, because Hosono teaches that having a maximum distortion between 5% and 20% still excellently corrects aberrations while enabling the imaging lens to be more compact in length as is necessary for an imaging apparatus to be mounted in various products such as information terminal equipment, home appliances, automobiles, and the like (Hosono paragraphs [0003], [0008] and [0086]).
Regarding claim 2, the Zhao embodiment 6, Zhao embodiment 5, Fukaya, Hosono combination teaches “the camera lens as described in claim 1,” and Zhao embodiment 6 further teaches “further satisfying a following condition:
-5.00 ≤ R9/R10 ≤ -0.20 (Table 21, R9=-36.593, R10=14.319, thus R9/R10=-2.56 which is in the claimed range), where
R9 denotes a curvature radius of an object side surface of the fifth lens (Table 21, R9=-36.593); and
R10 denotes a curvature radius of an image side surface of the fifth lens (Table 21, R10=14.319).”
Regarding claim 3, the Zhao embodiment 6, Zhao embodiment 5, Fukaya, Hosono combination teaches “the camera lens as described in claim 1,” and Zhao embodiment 6 further teaches  “further satisfying a following condition:
0.02 ≤ R1/R2 … (Table 21, R1=2.183, R2=5.741, thus R1/R2=0.38),
where R1 denotes a curvature radius of an object side surface of the first lens (Table 21, R1=2.183); and
R2 denotes a curvature radius of an image side surface of the first lens (Table 21, R2=5.741).”

However, Zhao embodiment 6 fails to teach “0.02 ≤ R1/R2 ≤ 0.35”, instead teaching a value of R1/R2=0.38 which is very close to the claimed range.

Fukaya (Example 7, Tables 7 and 8, Figs. 13 and 14, paragraphs [0245]-[0249]) teaches “further 
satisfying a following condition:
0.02 ≤ R1/R2 ≤ 0.35 (Table 7, R1=2.1301, R2=12.5213, thus R1/R2=0.17 which is in the claimed range), 
where R1 denotes a curvature radius of an object side surface of the first lens (Table 7 R1=2.1301); and
R2 denotes a curvature radius of an image side surface of the first lens (Table 7, R2=12.5213).”

Fukaya further teaches (paragraphs [0129]-[0132]): “r1/r2 (23) … The conditional expression (23) defines an appropriate range of paraxial curvature radii of the object-side surface and the image-side surface of the first lens. By satisfying the conditional expression (23), reduction in the profile of the imaging lens can be achieved while suppressing occurrence of the spherical aberration.”

It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose R1/R2 such that 0.02 ≤ R1/R2 ≤ 0.35, similar to R1/R2=0.17 as taught by Fukaya, because Zhao embodiment 6 already taught a value of R1/R2=0.38 that is so close to the claimed range that one skilled in the art would have expected them to have the same properties, and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872